Citation Nr: 0945477	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  03-14 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for pes planus with 
calluses and blisters of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from August 1976 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a personal hearing at the RO 
in January 2004.

The issue on appeal was previously before the Board in May 
2004, March 2005, November 2006, September 2007 and January 
2009.  It was remanded each time for additional evidentiary 
development and/or to cure a procedural defect.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required on his part.

REMAND

The issue on appeal was last before the Board in January 2009 
when it was remanded, in part, to schedule the Veteran for a 
VA examination to determine the nature and etiology of the 
Veteran's claimed foot disorder.  The Veteran failed to 
report for a VA examination which was scheduled in February 
2009.  The Veteran's representative has argued in an October 
2009 informal hearing presentation that there was 
insufficient notice to the Veteran regarding the missed VA 
examination.  A review of the claims file demonstrates that 
the notice of the examination was sent to an address starting 
with 1225.  However, since April 2002, all notices were sent 
to an address starting with 1404, to include a copy of the 
Board's January 2009 remand and the June 2009 supplemental 
statement of the case.  It is not apparent to the Board where 
the 1225 address came from.  The last communication which was 
received from the Veteran was in December 2006.  This 
included the 1404 return address.  The Board finds that the 
RO should determine the Veteran's current address.  If a 
current address is found, the Veteran should be scheduled for 
the VA examination directed by the Board's January 2009 
remand.  Notification of the VA examination must be sent to 
the current address.  

Accordingly, the case is REMANDED for the following action:

1.  Determine the Veteran's current 
address.  The Veteran's representative 
and/or the United States Postal Service 
may be contact in this regard.  He may 
also be contacted by phone in an attempt 
to obtain his current address.

2.  If a current address is found, 
schedule the Veteran for an examination 
with an appropriately qualified health 
care professional to determine the nature 
and etiology of the Veteran's bilateral 
foot disability.  The claims folder must 
be provided to the examiner for review of 
pertinent documents therein and review of 
such should be reflected in the 
examination report.  The examiner should 
solicit a detailed history of the 
Veteran's symptoms of foot calluses, 
blisters and any visible flatness of the 
feet prior to and during active service 
and the continuation of any such symptoms 
after service. The examiner should perform 
any and all testing deemed necessary to 
appropriately evaluate the Veteran's 
bilateral foot disability.  The examiner 
should render all appropriate diagnoses, 
and for each foot disability found state 
whether it is at least as likely as not 
(50 percent or greater likelihood) to have 
begun during service or as a consequence 
of service.  Additionally, the examiner is 
specifically requested to state whether 
pes planus permanently increased in 
severity during service beyond the normal 
progression of the disability.

Opinions should be provided based on the 
results of the examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

If any requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be 
readjudicated with consideration of all 
applicable laws and regulations.  If the 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

